          Case 3:20-cv-00306-JTR Document 13 Filed 04/27/21 Page 1 of 1
                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

 ELIZABETH GIRARD                                                      PLAINTIFF

 V.                             NO. 3:20-CV-00306-JTR

 ANDREW SAUL,
 Commissioner of Social Security                                    DEFENDANT


                                      ORDER
       Before the Court is the Plaintiff’s Unopposed Motion for Extension of Time to

file an opening brief.

       IT IS HEREBY ORDERED that the Plaintiff’s Motion (Doc. 12) is GRANTED.

The Court’s Scheduling Order (Doc. 11) is modified to provide that Plaintiff’s appeal

brief is due May 19, 2021. Defendant’s brief is due within forty-two (42) days after

service of Plaintiff’s brief.

       DATED this 27th day of April, 2021.

                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
